IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,368-02


                EX PARTE HOLLY CHRISTINE VANSUMEREN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1086412-B IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor under Section 33.021(b) of the Texas Penal Code, and originally received deferred

adjudication community supervision. Her guilt was later adjudicated, and Applicant was sentenced

to nine months’ state jail imprisonment. She did not appeal her conviction.

        In her initial habeas application, Applicant alleged that her conviction was unconstitutional

because of this Court’s determination, in Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013), that

the statute pursuant to which Applicant was convicted is unconstitutionally broad. In this
application, Applicant alleges that she is actually innocent of this offense. The trial court

recommended that relief be granted under both theories.

        This Court recently held that challenges to convictions obtained under the statute at issue in

Ex parte Lo and this case do not present true actual innocence claims. Ex parte Fournier, No.

WR-82,102-01, ___ S.W.3d ___ (Tex. Crim. App. Oct. 28, 2015). Although this Court today grants

relief to Applicant on the basis of an unconstitutional statute as alleged in Applicant’s initial habeas

application, she is not entitled to relief on an actual innocence theory.




Filed: February 10, 2016
Do not publish